

115 HR 1288 IH: Early STEM Achievement Act
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1288IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Ms. Kuster of New Hampshire (for herself, Mr. Garamendi, Ms. Clark of Massachusetts, Mr. Grijalva, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to carry out a grant program for early childhood STEM
			 activities.
	
 1.Short titleThis Act may be cited as the Early STEM Achievement Act. 2.FindingsCongress finds the following:
 (1)Numerous studies have highlighted the long-term academic benefits of high-quality early childhood education and care. The Learning Policy Institute, for example, reported in 2015 that North Carolina students who participated in early childhood programs received higher scores on third-grade standardized math assessments than their peers who did not participate. Similarly, Michigan children who attended early learning programs had better kindergarten readiness and better reading and math proficiency relative to their peers who did not have access to such programs.
 (2)Studies have also shown lower high-school dropout rates among children who participate in early childhood education programs relative to their peers who did not, showing that the positive results of quality early education programs continue for many years.
 (3)Beyond academic benefits, researchers have shown positive economic impacts of early childhood programs. In 2015, a National Bureau of Economic Research study reported that each dollar invested in early childhood returns approximately seven dollars, in terms of workforce development. The Federal Reserve has also called for increased access to early childhood education, pointing to the potential for future economic development.
 (4)There has been a growing need for STEM workers that is projected to continue. The Bureau of Labor Statistics estimated in 2012 that STEM occupations will grow at a faster rate than other professions, noting also that the median annual salary for STEM workers is higher than for other professions.
 (5)Beginning STEM education as early as possible is key to future success in these fields, both in school and potentially in the workforce. To that end, businesses in the STEM fields like National Grid have sought through corporate citizenship programs to connect with and inspire young learners.
 (6)Studies have shown that simple, age-appropriate activities, like building a tower of blocks or spinning a mobile in a crib, can help encourage STEM learning. As a White House blog post on the importance of early STEM noted, Research indicates that as early as infancy, young children start developing and testing hypotheses for how the world around them works..
 (7)A 2014 study from the University of California-Berkeley Center for the Study of Child Care Employment found that many early childhood practitioners feel poorly equipped to teach early STEM skills, making professional development and training opportunities critical.
			3.Grant program
 (a)Program authorizedFrom the amounts appropriated to carry out this Act, the Secretary of Education shall award grants, on a competitive basis, to eligible entities to assist early childhood education programs in carrying out early childhood STEM programs/activities.
 (b)PriorityIn awarding grants under this Act, the Secretary shall give priority to eligible entities described in subsection (e)(2)(D).
 (c)ApplicationAn eligible entity desiring to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may request.
 (d)Uses of fundsAn eligible entity that receives a grant under this section shall use the grant to carry out not less than one of the following:
 (1)Professional development relating to early childhood STEM activities for teachers of early childhood programs.
 (2)Materials and equipment necessary to carry out such early childhood STEM activities. (3)Establishing partnerships between the eligible entity and an institution of higher education to provide training in early childhood STEM activities for teachers of early childhood programs.
 (4)The provision of professional development programs for teachers of early childhood program by institutions of higher education.
 (e)DefinitionsIn this Act: (1)Early childhood programA program providing education and childcare to children from birth through 5 years of age.
 (2)Eligible entityThe term eligible entity means— (A)a local educational agency providing an early childhood program;
 (B)an educational service agency serving more than one such local educational agency; (C)a nonprofit organization that provides early childhood education and care; or
 (D)an institution of higher education in partnership with an early childhood program to create training in early childhood STEM activities for teachers of such early childhood programs.
 (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (4)ESEA termsThe terms educational service agency, local educational agency, and Secretary have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)STEMThe term STEM means science (including computer science), technology, engineering, and mathematics. 